Title: To Benjamin Franklin from ——— de Bissey, 21 January 1778: résumé
From: Bissey, —— de
To: Franklin, Benjamin


<Paris, January 21, [1778?], in French: Your virtues make me overcome the delicacy of my sex and write to ask your help. I am an orphan of eighteen, daughter of an infantry captain, and have no resources except a good education and the hope of a pension from the ministry of war. A court lady has interceded with the prince de Montbarey, but the times are not good for getting pensions. My troubles and the cold have made me take to my bed, and I should not have dared ask help from any one for my age and birth and feelings make me cautious. But your character has reassured me so far that now, far from considering my approach imprudent, I put all my hopes in it. Will you come to see me? The letter is addressed to Franklin, “lui seul.”>